Citation Nr: 1038125	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  09-29 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for rupture 
of the right elbow distal bicep tendon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1984 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

In a June 2010, statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of the 
issue of entitlement to an increased evaluation for rupture of 
the right elbow distal bicep tendon.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an increased 
evaluation for rupture of the right elbow distal bicep tendon.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  The appellant has withdrawn the issue of 
entitlement to an increased evaluation for rupture of the right 
elbow distal bicep tendon; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this issue and the 
appeal is dismissed.


ORDER

The issue of entitlement to an increased evaluation for rupture 
of the right elbow distal bicep tendon is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


